DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/984939 has claims 1-20 pending.  

Claim Interpretations 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engine configured to … “ performed further steps in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (Pub. No. US2019/0222988 filed on January 17, 2018; hereinafter Maes) in view of Savov et al. (Pub. No. US2018/0359162 filed on June 8, 2017; hereinafter Savov) in view of Johnston et al. (Pub. No. US2016/0094483 published on March 31, 2016; hereinafter Johnston) in view of Lawson et al. (Pub. No. US2015/0341469 published on November 26, 2015; hereinafter Lawson) in view of Singh et al. (Pub. No. US2015/0381711 published on December 31, 2015; hereinafter Singh).
Regarding claims 1, 12, and 17, Maes disclose the following: 
(Currently Amended) A cloud service management system, comprising: 
an engine configured to: 
identify tasks having task parameters for assignment among a dedicated solution and a shared solution, the tasks including a chain of tasks; 
 (Maes teaches identify tasks from service provisioning request [0024], the tasks having task parameters, e.g. “information on what service suite instance is associated with the tenant and on what traffic is directed to that instance” [0024], for assignment among a dedicated solution and a shared solution, e.g. “The infrastructure on which the service or service suite instances are provisioned may be dedicated or shared” [0014], the tasks including a chain of tasks, e.g. “maintain a list of deployed services suites or services for each tenant. The instance controller 
receive performance metrics from the dedicated solution and the shared solution;  
(Maes teaches receiving performance metrics, e.g. “scaling in and out of the service and service suite/component instances based on performance”, from the dedicated solution and the shared solution [0013-0014], e.g. “The infrastructure on which the service or service suite instances are provisioned may be dedicated or shared” [0014])
select target resources, among the dedicated solution and the shared solution, to run the chain of tasks based on the performance metrics, a multiservice load balancing scheme, and task parameters; 
(Maes teaches select one or more target resources to be used [0012 – cited as “using a pool of shared computer resources, including computer, storage and network resources that may be provided in a cloud and may be referred to as cloud resources”], among the dedicated solution and the shared solution [0013-0014], to run the chain of the tasks [0023, 0030-0031], e.g. “execution of user service requests across the service suite instances 120a-n provided by integration layer” [0021], based on the performance metrics, see cited performance [0022, 0024], a multiservice load balancing scheme, e.g. “the management plane module 130 may provide load balancing” [0024], and task parameters, e.g. “The tenant portal 110 (or API exposure GW) may receive from the instance controller 112 some information on what service suite instance is associated with the tenant and on what traffic is directed to that instance” [0024])
provide a scale-up instruction when resource utilization of the tasks, based on the performance metrics, is above a first utilization threshold, and 
Maes teaches providing a scale-up or “scale out” instruction [0035] when resource utilization/usage of the tasks [0035], based on the performance metrics [0024], is above a first utilization threshold, e.g. “In one example, the service suite instance usage may lead to performance issues because of an overload of the service suite instance due to too many users or to large loads created by a user. In this case, the management plane 130 may automatically scale out the instance by creating more instances of the same service suite for a tenant to improve the performance and to maintain SLA guarantees” [0035])
provide a scale-down instruction when resource utilization of the tasks, based on the performance metrics, is below a second utilization threshold and a deconfliction check is completed; and 
(Maes teaches provide a scale-down instruction to terminate a service instance [0037] when resource utilization of the tasks, e.g. “If the monitored computer resource metrics indicate … that the usage is below a predetermined threshold for a predetermined period of time, then the service suite instance 120a may be considered idle” [0035], based on the performance metrics, is below a second utilization threshold [0035; FIG. 3, Elements 302 and 303] and a deconfliction check is completed, e.g. check whether “the service or the service suite instance is determined to be idle for a pre-defined period of time” [0037])

However, Maes does not disclose the following:
(1) 	wherein the scale- up instruction ports configuration elements to a format matching the target resources; 
***EXAMINER’S INTERPRETATION: 
“porting is defined as carrying over from a source entity to a target resource (or destination platform); 
The scale-up instructions are instructions to perform scale-out operations. 
The scale-up instructions carry over configuration elements, such information about scalable components and scaling parameters, which are formatted or organized to be read by a destination platform or target resource.
(2)	wherein the engine is further configured, in response to the scale-up instruction, to: 
command the dedicated solution to instantiate a new virtual machine to receive at least a portion of the tasks, or provide a shared resource request message to the shared solution in preparation for handling at least a portion of the tasks; and 
(3) 	wherein the engine is further configured to, in response to the scale-down instruction: 
command the dedicated solution to terminate an existing virtual machine, or provide a shared resource release message to the shared solution.  
Nonetheless, this feature would have been made obvious, as evidenced by Savov.
(1) (Savov teaches that the scale-up instruction, e.g. “a scale out operation” [0041], ports, or carries over, configuration elements to a format matching the target resource [0040-0041] or cloud provider platform [0041; FIG. 1, Element 110], e.g. “transmit instructions related to which components are to be scalable and the parameters corresponding go the scaling at any time, including after the application 102, 102a has been deployed. In some examples, the example scaling manager 142 transmits instructions to the example blueprint manager 140 corresponding to the scaling of the scalable components when scaling is triggered” [0041]. 
For evidence of a format matching the target resource, Savov cites: 
“scale in/scale out dependent component with a series of tasks specific to a custom action related to updating component operations corresponding to the scaling” [0036] 
“custom instructions related to the scaling” [0040])
 (2) (Savov discloses a step, that in response to the scale-up instruction or scale-out instruction [0040], to: 
commanding – via instruction [0040] – the dedicated solution, e.g. private cloud [0003, 0086] to instantiate a new virtual machine to receive at least a portion of the tasks, e.g. “the scaling manager 142 can scale out to provision new instance(s) of a VM 114, container 114a, vA 320, component server 330, etc… In an example, a plurality of VMs 114 serve business logic, and the load balancer 310 is used to dispatch requests among the business logic VMs 114. On scale out, one or more new VMs 114 are provisioned, and the load balancer 310 is updated by the scaling manager 142 to be able to dispatch requests to the newly provisioned VMs 114” or provide a shared resource request message to the shared solution – or public cloud [0003, 0086] – in preparation for handling at least a portion of the tasks [0080, 0095], e.g. “scale out to generate additional resources to share the load of a component when a load is high” [0095])
(3) (Savov discloses a step, in response to the scale-down instruction or scale-in instruction [0040]: 
command the dedicated solution, e.g. private cloud [0003, 0086] to terminate/delete an existing virtual machine, e.g. “the scaling manager 142 can scale in to release unneeded computing resource(s) when load is low. In an example, a plurality of VMs 114 serve business logic, and the load balancer 310 is used to dispatch requests among the business logic VMs 114… On scale in, when a VM 114 is unprovisioned, the load balancer 310 is updated by the scaling manager 142 such that backends created from the unprovisioned VM 114 is deleted” [0086], or provide a shared resource release message to the shared solution– or public cloud [0003, 0086], e.g. “scale in to remove additional resources with the load is low” [0095])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
Savov on the dedicated shared solutions of Maes. 
There would be two motivations for the following steps: 
1) “Accordingly, during scale in/scale out, the scaling manager 142 applies custom actions for scalable components to facilitate the scaling and runs custom update component operations for dependent resource/configuration tasks” [0041 – Savov].
2) “Thus, the scaling manager 142 can scale in/out applications deployed in a public and/or private cloud to meet a requested load” [0086 – Savov].

However, Maes in view of Savov does not disclose the following:
encode at least one of the task parameters for one of the tasks among the chain of tasks to a dedicated parameter for an agent of a dedicated solution if the target resources include the dedicated solution; 
Nonetheless, this feature would have been made obvious, as evidenced by Johnston.
(Johnston teaches encoding/translation at least one of the task parameters for one of the tasks among the chain of tasks [Abstract; 0034], e.g. “The actions to be taken are brokered to occur in pre-defined sequence” [Abstract] and “The workflow tasks operate in a time ordered or a sequential fashion” [0034], to a dedicated parameter for an agent of a dedicated solution, e.g. “The descriptor record is generated by translating the resource and service requirements into one or more actions that need to be taken” [0012], if the target resources include the dedicated solution the dedicated solution, e.g. see Private Cloud 130-a [0042; Figure 1, Element 130-a]. 
The following is a citation of the resource for the dedicated solution: 
“… provisioning the resources and services for the execution of the application may be deployed to any one of the private or public clouds (130-a through 130-n)” [0042]

“The end users interact with the GUI or CLI to submit requests to the ECO API 2.5. The ECO API 2.5 translates these requests and engages the ECO Messaging Broker 2.1 to forward the requests to the respective ECO services/resources. In one embodiment, the services may include a cloud service or any other service provided within a cloud service. In one embodiment, the messaging broker 2.1 of the ECO API has built-in logic that is able to understand the multiple different "languages" (APIs) used by different cloud services, and translates the request directed to a specific target cloud service appropriately…The Client agent 2.15a listens for commands from the Tenant Messaging service 2.12, performs one or more actions, and then reports back when the task/action is complete” [0077]])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov with the teachings of Johnston. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the encoding step of Johnston in accordance with the task parameters for the dedicated solution of Maes in view of Savov. 
The motivation would have been to benefit from a “deployment mechanism” that “then translates the requirements into specific actions that need to be taken. Each of the actions identified in the translation is associated with a workflow that is designed to provision a required resource or service, when instantiated” [0010 – Johnston].

However, Maes in view of Savov in view of Johnston does not disclose the following:
encode at least [[one]]another of the task parameters for another of the tasks among the chain of tasks to a shared parameter for a gateway of a shared solution if the target resources include the shared solution;
Nonetheless, this feature would have been made obvious, as evidenced by Lawson.
(Lawson teaches encoding at least another of the task parameters for another of the tasks among the chain of tasks within a template – see chain of tasks with two tasks within a “historian template 1312” both that “can be used to configure the industrial device or cloud gateway device to access a cloud platform 1302 and provide a selected subset of data to cloud storage 1304 for archival storage” [0092] – to a shared parameter with an identifiable tag [0086, 0093, 0095, 0097], e.g. “a historian tag or identifier that indicates the data item's origin or context within the organizational hierarchy (e.g., SoCal:DieCastArea:#1HeadlineMachine:DowntimeTracking:DowntimeMinutes). Data model 1004 can represent industrial controllers, devices, machines, or processes as data structures (e.g., type instances)” [0086], for a gateway of a shared solution [0092-0094] if the target resources include the shared solution, e.g. “storage and processing resources of cloud platform 1002 are used for storage, management, and provision” [0083]. 
The following citation is further evidence of a gateway of a shared solution: 
“Based on the values of configuration data fields 1316, the industrial device or cloud gateway 1314 can determine which subset of available data is to be provided to cloud platform 1302, an identification of the cloud platform to which the data is to be sent, a frequency of upload, and other such parameters” [0093])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston with the teachings of Lawson. 
Lawson to at least one of the task parameters of Maes in view of Savov in view of Johnston.
Two motivations have been contemplated for this modification, as would be appreciated by one of ordinary skill in the art: 
(1) “Thus, data model 1004 can provide context enhancement that replaces the flat name structure that may be employed within the individual local historians 1018” [0086].
(2) “The Controller ID field can identify an industrial controller from which the data is to be collected (e.g., a controller associated with the control system identified by the System ID field), and the Controller Tag fields can identify the particular controller tags holding the data. These can include both discrete controller tags containing digital data values as well as analog tags containing integer or real data values” [0095].
(3) “Once configured using historian template 1312, the industrial device or cloud gateway can interface with cloud platform 1302 via a generic Internet layer and provide the data from the specified controller tags to cloud storage 1304 in accordance with the defined communication parameters” [0097].

However, Maes in view of Savov in view of Johnston in view of Lawson does not disclose the following:
(1)	determine, using a deconfliction check, whether the tasks of the task chain are complete, wherein the deconfliction check passes if the tasks of the task chain are complete, and wherein the deconfliction check fails if one or more of the tasks of the task chain are not complete; and 
(2)	provide a scale-down instruction to the target resources when resource utilization of the tasks, based on the performance metrics, is below a second utilization threshold and passing the 
Singh.
(1) (Singh teaches determining, using a deconfliction check, whether the tasks [0016, 0075, 0080], e.g. “when facilitating a scale-in operation, a virtual machine is selected to be de-provisioned and nodes dependent on the selected virtual machine are identified” [0016] and “when performing a scale-in operation, the example deployment plan 802 specifies that the example task 806B for clearing the web application (e.g., "bank_app-TEARDOWN") does not begin execution until the example task 806A for updating the load balancer (e.g., "Apache_LB-UPDATE") is completed” [0080] of the task chain [0013] are complete based on the generated dependencies [0080] “(e.g., schedules/collections of one or more processes or tasks) assigned to virtual computing resources” [0013], wherein the deconfliction check passes if the tasks of the task chain are complete [0080], and wherein the deconfliction check fails if one or more of the tasks of the task chain are not complete, e.g. “checking if the selected ones of the virtual machines 114 was removed from the deployment environment 112, if the deployed application 108 has errors (e.g., whether properties have been correctly” [0075]) 
(2) (Singh teaches providing a scale-down instruction to the target resources when resource utilization of the tasks [0016, 0080], based on the performance metrics, is below a second utilization threshold and passing the deconfliction check [0069-0070, 0080], e.g. “During periods of reduced resource utilization (e.g., post tax season), the scaling handler may scale-in (e.g., release) virtual computing resources by de-provisioning (e.g., deleting) one or more virtual machines included in the first node” [0016] and “For example, the example task 806C for clearing the application server (e.g., "JBossAppServer-TEARDOWN") does not begin execution until the preceding task 806B (e.g., "bank_app-TEARDOWN"), as indicated by solid directional lines814, has been completed” [0080])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson with the teachings of Singh. 
Singh with respect to resources and tasks of Maes in view of Savov in view of Johnston in view of Lawson. 
The motivation would have been to “initiate a scale-in operation when resource utilization of the workload decreases” [0027 – Singh].
Regarding claim 3 Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein the performance metrics are retrieved from an agent associated with a virtual machine of the dedicated solution.  
(Maes teaches the performance metrics are retrieved from an agent or service suite instance, e.g. “A service or a service suite instance may reside on a public cloud or a private cloud (or servers and data centers) segregated in terms of data, performance and access (i.e., an infrastructure as discussed above)” [0021], associated with a virtual machine, e.g. “service suite or its components may be running inside a Virtual Machine (VM)” [0024], of the dedicated solution [0014], e.g. “infrastructure on which the service or service suite instances are provisioned may be dedicated” [0014])
Regarding claims 4 and 16, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein the performance metrics include projected performance 
(Maes discloses features, wherein the performance metrics include projected performance, e.g. “As discussed above, the service or the service suite instance usage may lead to performance issues because of too many users or overloads of the service instance or the service suite instance” [0041]) 

However, Maes does not disclose the following:
and wherein the resource utilization includes projected utilization.  
Savov.
(Savov teaches that the resource utilization includes projected utilization, e.g. “determine … the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.)” [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Savov for the utilized resources of Maes. 
The motivation would have been to benefit from a system that “facilitates a scale in and/or scale out of resources in the example cloud provider 110 based on instructions from the administrator 116, the developer 118, and/or any other device capable of transmitting instructions corresponding to a scale in/scale out” [0040 – Savov].
Regarding claims 5, 15, and 20, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein the scale-up instruction and the scale-down instruction are further based on a minimum number of free agents.  
(Savov teaches that the scale-up/”scale-out” instruction [0060] and the scale-down/”scale-in” instruction [0060] are further based on a minimum number [0045] of free “management” agents [0060], e.g. “The instructions include which components in the example cloud provider 110 are scalable, the custom actions for scaling the scalable component/resources, the custom update component operations for resources and/or components that depend on the scalable components (e.g., the load balancer 310, the example management endpoints 340-344, the example management agents 350-356, and/or any other component or resource that depends on a scalable component), and/or when to initiate a scale-in and/or scale out (e.g., scale in parameters and/or scale out parameters)” [0060]. 
Savov discloses “a minimum number and a maximum number of each blueprint component” [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Applying the teachings of Savov with respect to the scale-up instruction and scale-down instruction of Maes. 
The motivation would have been “facilitate scale in and/or scale out of resources” [0059 – Savov].
Regarding claims 7, 13, and 18, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of disclose the following: 
wherein the load balancing scheme is based on CPU settings associated with the tasks.  
(Savov teaches that the load balancing scheme [0030] is based on CPU settings, e.g. environment-defined requirements [0018] or device-defined parameters [0030], associated with the tasks [0017, 0030], e.g. “load balancer assigns tasks” [0030])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Savov on the load balancing scheme of Maes.  
The motivation would have been as follows: “Accordingly, if a VM 114 is scaled out to two or more VMs or two or more VMs 114 are scaled in to on VM, the load balancer needs to be updated to be able to assign tasks and/or manage access to the scaled out or scaled in VMs 114” [0030 – Savov].
Regarding claim 8, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein a first CPU setting provides that the target resource employs a custom loading algorithm.  
***EXAMINER’S INTERPRETATION: 
“	a first CPU setting is a parameter that defines an action for a target resource to take - the defined action is to employ a load balancer (which inherently contains a custom loading algorithm)”
(Savov teaches that a first CPU setting, cited as  a parameter defined by a device [0030] provides that the target resource, e.g. workload domain [0018, 0043], employs a custom loading algorithm [0030], e.g. “devices define the parameters of the scalable components, including provision/register locations in unprovisioned space for a scale out operation, custom actions/configurations for scale out/scale in, custom actions for dependent components (e.g., management systems, load balancing systems, proxies, etc.) during a scale out/scale in” [0030]. 
In addition, Savov cites the following supplementary teaching: 
 “the deployment director 124 may provide a load balancer (e.g., the load balancer 310 of FIG. 3) and/or any other scale in/scale out dependent component with a series of tasks specific to a custom action related to updating component operations corresponding to the scaling” [0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the first CPU setting of Savov for the target resource of Maes. 
The motivation would have been to benefit from the following features of a load balancer: 
“A load balancer assigns tasks and/or manages access to the plurality of VMs 114. Accordingly, if a VM 114 is scaled out to two or more VMs or two or more VMs 114 are scaled in to on VM, the load balancer needs to be updated to be able to assign tasks and/or manage access to the scaled out or scaled in VMs 114. For example, updating the load balancer may include updating an IP table corresponding to the scalable VMs, performing cleanup tasks, reconfiguring the load balancer, etc.” [0030 – Savov
Regarding claim 10, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein a second CPU setting provides that the target resource has CPU availability greater than or equal to the second CPU setting.  
***EXAMINER’S INTERPRETATION: 
“A second CPU setting is an arbitrary setting for a target resource; 
The setting provides resource requirement defining that the target resource has CPU availability amount more than or equal to the second CPU setting”
(Savov teaches that a second CPU setting provides that the target resource, e.g. workload domain [0018, 0043], has CPU availability greater than or equal to the second CPU setting, e.g. “more resources are required for a workload domain as the user-selected requirements increase (e.g., higher redundancy, CPU speed, memory, storage, security, and/or power options require more resources than lower redundancy, CPU speed, memory, storage, security, and/or power options)” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes with the teachings of Savov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the second CPU setting of Savov in accordance with the target resource of Maes.
The motivation would have been “to provide continuous operation expected for the workload domain” [0018 – Savov].
Claim(s) 2, 14, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of in view of Li et al. (Pub. No. US2011/0078303 published on March 31, 2011; hereinafter Li).
Regarding claim 2, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh does not disclose the following: 
wherein the performance metrics are retrieved from the shared solution using a routine proprietary to the shared solution.  
Nonetheless, this would have been obvious as evidenced by Li.
(Li teaches that the performance metrics are retrieved/collected [0030] from the shared solution “partitioned over multiple sites and connected through a service provider network” [0022] using a routine proprietary to a “performance monitor” [0030] of the shared solution [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Li.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Li for the performance metrics of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh.  
The motivation would have been to “track performance of individual servers 114a-e and VMs 112a, 112b, in addition to tracking network-specific metrics (e.g., internal response time, cloud response time, etc.).” [0030 – Li].
Regarding claim 14, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Li discloses the following: 
and wherein the performance metrics are retrieved from an agent associated with a virtual machine of the dedicated solution.  
(Maes teaches the performance metrics are retrieved from an agent or service suite instance, e.g. “A service or a service suite instance may reside on a public cloud or a private cloud (or servers and data centers) segregated in terms of data, performance and access (i.e., an infrastructure as discussed above)” [0021], associated with a virtual machine, e.g. “service suite or its components may be running 

Next, Li discloses the following:
wherein the performance metrics are retrieved from the shared solution using a routine proprietary to the shared solution, 
(Li teaches that the performance metrics are retrieved/collected [0030] from the shared solution “partitioned over multiple sites and connected through a service provider network” [0022] using a routine proprietary to a “performance monitor” [0030] of the shared solution [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Li.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Li for the performance metrics of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh.  
The motivation would have been to “track performance of individual servers 114a-e and VMs 112a, 112b, in addition to tracking network-specific metrics (e.g., internal response time, cloud response time, etc.).” [0030 – Li].
Regarding claim 19, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Li discloses the following:
and wherein the performance metrics are retrieved from an agent associated with a virtual machine of the dedicated solution.
(Maes teaches the performance metrics are retrieved from an agent or service suite instance, e.g. “A service or a service suite instance may reside on a public cloud or a private cloud (or servers and data segregated in terms of data, performance and access (i.e., an infrastructure as discussed above)” [0021], associated with a virtual machine, e.g. “service suite or its components may be running inside a Virtual Machine (VM)” [0024], of the dedicated solution [0014], e.g. “infrastructure on which the service or service suite instances are provisioned may be dedicated” [0014])

Next, Li discloses the following:
wherein the performance metrics are retrieved from the shared solution using a routine proprietary to the shared solution, and 
(Li teaches that the performance metrics are retrieved/collected [0030] from the shared solution “partitioned over multiple sites and connected through a service provider network” [0022] using a routine proprietary to a “performance monitor” [0030] of the shared solution [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Li.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Li for the performance metrics of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh.  
The motivation would have been to “track performance of individual servers 114a-e and VMs 112a, 112b, in addition to tracking network-specific metrics (e.g., internal response time, cloud response time, etc.).” [0030 – Li].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Wilms et al (Pat. No. US/9860569 filed on October 5, 2015; hereinafter Wilms) in view of Matzlavi et al. (Pub. No. US2015/0134424 published on May 14, 2015; hereinafter Matzlavi.
Regarding claim 6, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh disclose the following: 
wherein the performance metrics include a dedicated solution virtual machine cost and a shared solution resource cost, 
(Maes teaches that the performance metrics include a dedicated solution virtual machine cost [0014, 0017] and a shared solution resource cost [0014, 0017])

However, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh does not disclose the following:
(1) wherein the scale-up instruction commands the dedicated solution to instantiate a new virtual machine when the dedicated solution virtual machine cost is less than the shared solution resource cost, 
(2) wherein the scale-down instruction commands the dedicated solution to terminate the existing virtual machine when the dedicated solution virtual machine cost is greater than the shared solution resource cost, and 
Nonetheless, this feature would have been made obvious, as evidenced by Wilms.
(1) (Wilms teaches that the scale-up instruction commands the dedicated solution to instantiate a new virtual machine [Column 14, Lines 43-48] in the form of a new spot computing instance [Column 10,  Lines 45-57], when the dedicated solution virtual machine, e.g. spot price, is less than the shared solution resource cost – which presents a bid price placed by a customer [Column 10, Lines 49-57]. 
See relevant citation below: 
“At a time that the bid placed by the customer exceeds a spot price for the spot computing instance, the customer's bid may be accepted and the customer may have access to the spot computing instance until such a time that the spot price moves above the bid price and the spot computing instance may be 
(2) (Wilms teaches that the scale-down instruction commands the dedicated solution to terminate the existing virtual machine [Column 10, Lines 55-62; Column 14, Lines 43-48] when the dedicated solution virtual machine cost is greater than the shared solution resource cost, e.g. “scale down the number of software containers 208 when spot prices exceed the customer's budget constraint. In scaling down a number of software containers 208 included in a software container cluster, processing tasks assigned to software containers 208 that are terminated may be reassigned to other software containers 208” [Column 10, Lines 55-62])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Wilms. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Wilms in accordance with the dedicated solution of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh. 
The motivation would have been as follows: “a number of software containers 208 included in a software container cluster may be scaled based in part on a customer budget constraint on a monetary cost of the software containers 208” [Column 10, Lines 37-40 – Wilms].

However, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Wilms does not disclose the following:
(1) wherein the scale-up instruction provides the shared resource request message to the shared solution when the shared solution resource cost is less than the dedicated solution virtual machine cost, 
(2) wherein the scale-down instruction provides the shared resource release message when the shared solution resource cost is greater than the dedicated solution virtual machine cost.  
Matzlavi.
(1) (Matzlavi teaches that the scale-up instruction provides the shared resource request message to the shared/public solution, e.g. “public cloud services may be scaled up … based on demand and the enterprise reduces operational risk and cost of having to maintain a private cloud” [0003], when the shared solution resource cost is less than the dedicated solution virtual machine cost, e.g. “The .DELTA.cost is the difference between the cost of running the service in the public cloud minus the cost running it entirely in the private cloud… but it may also be the cases that the .DELTA.cost will be negative” [0027])
(2) (Matzlavi teaches that the scale-down instruction provides the shared resource release message, e.g. “public cloud services may be scaled … down based on demand and the enterprise reduces operational risk and cost of having to maintain a private cloud” [0003], when the shared solution resource cost is greater than the dedicated solution virtual machine cost, e.g. “The .DELTA.cost is the difference between the cost of running the service in the public cloud minus the cost running it entirely in the private cloud. The .DELTA.cost may be positive most of the time…” [0027])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Wilms with the teachings of Matzlavi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Matlavi in accordance with the shared solution of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Wilms.  
The motivation would have been as follows: “the enterprise reduces operational risk and cost of having to maintain a private cloud” [00030 – Matzlavi].
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Srirama et al. (NPL titled “Dynamic Deployment and Auto-scaling Enterprise Applications on the Heterogeneous Cloud” published on June 27, 2016; hereinafter Srirama).
Regarding claim 9, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh does not disclose the following: 
wherein the custom loading algorithm includes a class, wherein the class includes a routine, wherein the routine includes aspects to define a configuration set, receive task objects associated with the tasks and a list indicating resources for allocation or deallocation.  
Nonetheless, this feature would have been made obvious, as evidenced by Srirama.
(Srirama teaches that the custom loading algorithm includes a class, e.g. “LoadBalancerEntity”, wherein the class includes a routine for “several CloudML internal components such as ComponentInstance,
VMInstance, etc” [Page 929, Right Column, Last Paragraph], wherein the routine includes aspects to define a configuration set, e.g. “deployment configuration using the optimization model” [Page 928, Left Column, First Paragraph], receive task objects [Page 928, Right Column, Paragraph 3 – “Input to the model includes incoming workload of each task”] associated with both the tasks and a list indicating resources for allocation or deallocation, e.g. a resource allocation policy [Page 927, Right Column; Paragraph 3; Page 928, Left Column, Paragraph 1])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Srirama. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Srirama for the custom loading algorithm of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh.
Srirama], such that “During a scale up, the component will automatically add a load balancer to the scalable component” [Page 930, Left Column, First Paragraph – Srirama].
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maes in view of Savov in view of Johnston in view of Lawson in view of Singh in view of Jain (Pub. No. US2013/0007753 published on January 3, 2013; hereinafter Jain).
Regarding claim 11, Maes in view of Savov in view of Johnston in view of Lawson in view of Singh does not disclose the following: 
wherein a third CPU setting provides that the target resource is dedicated to the one of the tasks having the third CPU setting, and wherein the target resource remains dedicated until the one of the tasks is complete.  
Nonetheless, this feature would have been made obvious, as evidenced by Jain.
(Jain teaches that a third CPU setting provides that the target resource or compute instance is dedicated/allocated to the one of the tasks having the third CPU setting, e.g. “associating one instance controller 500 with the computer instance” [0072], and wherein the target resource remains dedicated/allocated until the one of the incoming tasks is complete, e.g. "a compute instance can be instantaneously allocated for each incoming task and released upon completion” [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Maes in view of Savov in view of Johnston in view of Lawson in view of Singh with the teachings of Jain. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the third CPU setting of Jain in accordance with the target resource of Maes in view of Savov in view of Johnston in view of Lawson in view of Singh.
Jain].

Response to Arguments
Applicant’s arguments/remarks, see “REMARKS”, filed December 2, 2020, with respect to claims 1-20 have been respectfully considered. 
However, the arguments/remarks are moot due to new ground of rejection under 35 U.S.C. 103. Examiner has added teachings from Singh et al. (Pub. No. US2015/0381711 published on December 31, 2015; hereinafter Singh), with cited sections relevant to Applicant’s claimed invention.
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 19, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199